DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 102
Applicant’s arguments, see page 9, filed 24 October 2022, with respect to the rejection(s) of claims 1-4, 6-11, 13-17, and 19-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2020/0170424A1 to Xu.
35 USC 103
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. Applicant argues that “Xu does not cure the deficiencies of Hamm taken alone” (Remarks page 10). Examiner respectfully disagrees and notes that Applicant has not provided any evidence for Applicant’s argument. Examiner notes that Xu does teach Applicant’s claimed “wherein the zones are transverse to and perpendicular to the predetermined length of the multilayered fabric such that the visually distinct zones create discrete areas in the blanket of varying weight” in at least Figs. 2A-C and [0039] “three discrete weight densities: a high weight density, a medium weight density, and a low weight density. In FIG. 2A, compartments (e.g. 204) of the multi-zone weighted blanket 202 indicated by a dark gray color have high weight density, compartments (e.g., 206) of the multi-zone weighted blanket 202 indicated by a light gray color have a medium weight density, and compartments (e.g., 208) of the multi-zone weighted blanket 202 indicated by a white color have a low weight density”. 
Further, Applicant argues that the primary reference Hamm does not teach Applicant’s claimed “compartments that are equally-sized within each zone and that are non-equally-sized across each zone” (Remarks page 9). Examiner respectfully disagrees. Hamm teaches the claimed limitation in at least Fig. 2B where the first zone element 8 has a width of 8.5cm and the second zone element 6 has a width of 1.5cm. As shown by Applicant’s own Fig. 1A, a zone can be defined as 1 compartment wide.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190021525 A1 to Hamm in view of US 20200170424 A1 to Xu.
	Re Claim 1, Hamm teaches:
	A blanket (at least [Abstract] “blanket”), comprising:
(a) a multilayered fabric of a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(b) a plurality of visually distinct zones formed in the fabric (at least Fig. 2B), wherein the zones are adjacent to one another (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”. In other words, the seam separation creates visually distinct zones.); and 
(c) weighted material placed between the fabric layers within each zone, wherein the relative weight of the zones is non-uniform (at least Fig. 2A and [0036] “Each weight channel 8 or each weight pocket 22, respectively, is filled with the filling material glass beads, polypropylene or polyethylene 24. Depending on the weight category ranges between 35 to 128 grams, in particular 43 grams of polypropylene, polyethylene or glass-beads filling 24 are located in each weight pocket 22”.).
Hamm does not explicitly teach:
wherein the zones are transverse to and perpendicular to the predetermined length of the multilayered fabric; such that the visually distinct zones create discrete areas in the blanket of varying weight.
However, Xu teaches:
 wherein the zones are transverse to and perpendicular to the predetermined length of the multilayered fabric; such that the visually distinct zones create discrete areas in the blanket of varying weight (at least Figs. 2A-C and [0039] “three discrete weight densities: a high weight density, a medium weight density, and a low weight density. In FIG. 2A, compartments (e.g. 204) of the multi-zone weighted blanket 202 indicated by a dark gray color have high weight density, compartments (e.g., 206) of the multi-zone weighted blanket 202 indicated by a light gray color have a medium weight density, and compartments (e.g., 208) of the multi-zone weighted blanket 202 indicated by a white color have a low weight density”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the blanket taught by Hamm with the different weighted zones taught by Xu because both are directed towards the same field of endeavor and blankets and doing so involves the use of a known technique (providing different weighted zones taught by Xu) with a known device (blanket taught by Hamm) with predictable results.  A person having ordinary skill would have been motivated to do so because “A multi-zone weighted blanket, when selected based on a weight density, gives a person greater flexibility in allowing the person to choose a multi-zone weighted blanket that is tailored to the person's specific preferences in terms of how the person feels underneath the multi-zone weighted blanket” (Xu [0035]).
Re Claim 2, the combination of Hamm and Xu teaches:
The blanket of claim 1 (detailed with respect to claim 1). 
Hamm further teaches:
further comprising a plurality of compartments formed across each zone, wherein the compartments are operative to minimize movement of the weighted material (at least Figs. 1-3 and [0035] “the movement of the filling material 24 is prevented at the same time”.),
and wherein the compartments are equally- sized within each zone and are non-equally-sized across each zone (at least Fig. 2B and [0034] “The weight channels 8 are cut in the transverse direction and thus have a smaller width 32 of 8.5 cm than in the longitudinal direction. In the shown section, two weight pockets 22 are illustrated, which are separated by an air channel 6. Here, the air channels 6 correspond to the weight channels, but only have a width 34 of 1.5 cm and are not filled”.).
Re Claim 3, the combination of Hamm and Xu teaches:
The blanket of claim 1 (detailed with respect to claim 1). 
Hamm further teaches:
further comprising padding placed around the weighted material within the zones (at least Fig. 2A and [0037] “a cellulose filling material 26”.).
Re Claim 4, the combination of Hamm and Xu teaches:
The blanket of claim 1 (detailed with respect to claim 1). 
Hamm further teaches:
wherein the weighted material includes glass beads of predetermined sizes and predetermined weights (at least Fig. 2A and [0036] “glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 5, the combination of Hamm and Xu teaches:
The blanket of claim 1 (detailed with respect to claim 1). 
Xu further teaches:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights (at least [0028] “a pouch can contain some combination of ceramic beads, plastic beads, and/or metallic beads”.).
Re Claim 6, the combination of Hamm and Xu teaches:
The blanket of claim 1 (detailed with respect to claim 1). 
Hamm further teaches:
wherein the number of zones is in the range of two zones to ten zones (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.).
Re Claim 7, the combination of Hamm and Xu teaches:
The blanket of claim 1 (detailed with respect to claim 1). 
Hamm further teaches:
wherein the fabric includes natural fibers, synthetic fibers, or a combination of natural and synthetic fibers (at least [0022] “cellulose as filling material as well as a shell of lycocell or cotton”.).
Re Claim 8, Hamm teaches:
A weighted blanket (at least [Abstract] “blanket”), comprising:
(a) an upper fabric layer having a predetermined width and predetermined length; (b) a lower fabric layer having a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(c) a plurality of adjacent zones formed against the length of the upper and lower fabric layers, wherein the zones are separated from one another by stitching formed in the upper and lower fabric layers (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.); wherein the zones are visually distinct from one another (at least Fig. 2B); and 
(d) a predetermined amount of weighted material placed within each zone, wherein the weight of a zone differs from the weight of an adjacent zone (at least Fig. 2A and [0036] “Each weight channel 8 or each weight pocket 22, respectively, is filled with the filling material glass beads, polypropylene or polyethylene 24. Depending on the weight category ranges between 35 to 128 grams, in particular 43 grams of polypropylene, polyethylene or glass-beads filling 24 are located in each weight pocket 22”.).
Hamm does not explicitly teach:
such that the zones are transverse to and perpendicular to the predetermined length of the upper and lower fabric layers; wherein each zone creates discrete areas in the blanket of varying weight.
However, Xu teaches:
such that the zones are transverse to and perpendicular to the predetermined length of the upper and lower fabric layers; wherein each zone creates discrete areas in the blanket of varying weight (at least Figs. 2A-C and [0039] “three discrete weight densities: a high weight density, a medium weight density, and a low weight density. In FIG. 2A, compartments (e.g. 204) of the multi-zone weighted blanket 202 indicated by a dark gray color have high weight density, compartments (e.g., 206) of the multi-zone weighted blanket 202 indicated by a light gray color have a medium weight density, and compartments (e.g., 208) of the multi-zone weighted blanket 202 indicated by a white color have a low weight density”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the blanket taught by Hamm with the different weighted zones taught by Xu because both are directed towards the same field of endeavor and blankets and doing so involves the use of a known technique (providing different weighted zones taught by Xu) with a known device (blanket taught by Hamm) with predictable results.  A person having ordinary skill would have been motivated to do so because “A multi-zone weighted blanket, when selected based on a weight density, gives a person greater flexibility in allowing the person to choose a multi-zone weighted blanket that is tailored to the person's specific preferences in terms of how the person feels underneath the multi-zone weighted blanket” (Xu [0035]).
Re Claim 9, the combination of Hamm and Xu teaches:
The weighted blanket of claim 8 (detailed with respect to claim 8). 
Hamm further teaches:
further comprising a first layer of padding disposed between the upper layer of fabric and the weighted material; and a second layer of padding disposed between the lower layer of fabric and the weighted material (at least Fig. 2A and [0037] “the two outer layers 42 in each case comprise a non-woven fabric 28, a cellulose filling material 26, as well as a lycocell 30 cover 50”.).
Re Claim 10, the combination of Hamm and Xu teaches:
The weighted blanket of claim 8 (detailed with respect to claim 8). 
Hamm further teaches:
wherein each zone is subdivided widthwise into separate compartments by stitching formed in the upper and lower layers of fabric, wherein the compartments are operative to minimize movement of the weighted material (at least Figs. 2B-C and [0037] “longitudinal channels 40 and in each case blanket a width of a weight channel 8 and air channel 6 at a width of 10 cm per longitudinal channel 40”.),
and wherein the compartments are equally-sized within each zone and are non- equally-sized across each zone (at least Fig. 2B and [0034] “The weight channels 8 are cut in the transverse direction and thus have a smaller width 32 of 8.5 cm than in the longitudinal direction. In the shown section, two weight pockets 22 are illustrated, which are separated by an air channel 6. Here, the air channels 6 correspond to the weight channels, but only have a width 34 of 1.5 cm and are not filled”.).
Re Claim 11, the combination of Hamm and Xu teaches:
The weighted blanket of claim 8 (detailed with respect to claim 8). 
Hamm further teaches:
wherein the weighted material includes glass beads of predetermined sizes and predetermined weights (at least Fig. 2A and [0036] “glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 12, the combination of Hamm and Xu teaches:
The weighted blanket of claim 8 (detailed with respect to claim 8). 
Xu further teaches:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights (at least [0028] “a pouch can contain some combination of ceramic beads, plastic beads, and/or metallic beads”.).
Re Claim 13, the combination of Hamm and Xu teaches:
The weighted blanket of claim 8 (detailed with respect to claim 8). 
Hamm further teaches:
wherein the number of zones is in the range of two zones to ten zones (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.).
Re Claim 14, the combination of Hamm and Xu teaches:
The weighted blanket of claim 8 (detailed with respect to claim 8). 
Hamm further teaches:
wherein the fabric includes natural fibers, synthetic fibers, or a combination of natural and synthetic fibers (at least [0022] “cellulose as filling material as well as a shell of lycocell or cotton”.).
Re Claim 15, Hamm teaches:
A weighted blanket (at least [Abstract] “blanket”), comprising:
(a) an upper layer of fabric having a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(b) a first layer of padding having a predetermined width and a predetermined length positioned beneath the upper layer of fabric (at least Fig. 2A and [0037] “the two outer layers 42 in each case comprise a non-woven fabric 28, a cellulose filling material 26, as well as a lycocell 30 cover 50”.); 
(c) a lower layer of fabric having a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(d) a second layer of padding having a predetermined width and a predetermined length positioned above the lower layer of fabric (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(e) a plurality of adjacent zones formed against the length of the upper and lower layers of fabric and along the length of the first and second layers of padding, wherein the zones are separated from one another by stitching formed in the upper and lower layers of fabric and first and second layers of padding (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.); wherein the zones are visually distinct from one another (at least Fig. 2B); and 
(f) a predetermined amount of weighted material placed within each zone, wherein the weight of a zone differs from the weight of an adjacent zone (at least Fig. 2A and [0036] “Each weight channel 8 or each weight pocket 22, respectively, is filled with the filling material glass beads, polypropylene or polyethylene 24. Depending on the weight category ranges between 35 to 128 grams, in particular 43 grams of polypropylene, polyethylene or glass-beads filling 24 are located in each weight pocket 22”.).
Hamm does not explicitly teach:
such that the zones are transverse to and perpendicular to the length of the upper and lower layers of fabric and to the length of the first and second layers of padding, wherein each zone creates discrete areas in the blanket of varying weight. 
However, Xu teaches:
such that the zones are transverse to and perpendicular to the length of the upper and lower layers of fabric and to the length of the first and second layers of padding, wherein each zone creates discrete areas in the blanket of varying weight (at least Figs. 2A-C and [0039] “three discrete weight densities: a high weight density, a medium weight density, and a low weight density. In FIG. 2A, compartments (e.g. 204) of the multi-zone weighted blanket 202 indicated by a dark gray color have high weight density, compartments (e.g., 206) of the multi-zone weighted blanket 202 indicated by a light gray color have a medium weight density, and compartments (e.g., 208) of the multi-zone weighted blanket 202 indicated by a white color have a low weight density”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the blanket taught by Hamm with the different weighted zones taught by Xu because both are directed towards the same field of endeavor and blankets and doing so involves the use of a known technique (providing different weighted zones taught by Xu) with a known device (blanket taught by Hamm) with predictable results.  A person having ordinary skill would have been motivated to do so because “A multi-zone weighted blanket, when selected based on a weight density, gives a person greater flexibility in allowing the person to choose a multi-zone weighted blanket that is tailored to the person's specific preferences in terms of how the person feels underneath the multi-zone weighted blanket” (Xu [0035]).
Re Claim 16, the combination of Hamm and Xu teaches:
The weighted blanket of claim 15 (detailed with respect to claim 15). 
Hamm further teaches:
wherein each zone is subdivided widthwise into separate compartments by stitching formed in the upper and lower layers, wherein the compartments are operative to minimize movement of the weighted material (at least Figs. 2B-C and [0037] “longitudinal channels 40 and in each case blanket a width of a weight channel 8 and air channel 6 at a width of 10 cm per longitudinal channel 40”.),
and wherein the compartments are equally-sized within each zone and are non-equally- sized across each zone (at least Fig. 2B and [0034] “The weight channels 8 are cut in the transverse direction and thus have a smaller width 32 of 8.5 cm than in the longitudinal direction. In the shown section, two weight pockets 22 are illustrated, which are separated by an air channel 6. Here, the air channels 6 correspond to the weight channels, but only have a width 34 of 1.5 cm and are not filled”.).
Re Claim 17, the combination of Hamm and Xu teaches:
The weighted blanket of claim 15 (detailed with respect to claim 15).
Hamm further teaches:
wherein the weighted material includes glass beads of predetermined sizes and predetermined weights (at least Fig. 2A and [0036] “glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 18, the combination of Hamm and Xu teaches:
The weighted blanket of claim 15 (detailed with respect to claim 15). 
Xu further teaches:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights (at least [0028] “a pouch can contain some combination of ceramic beads, plastic beads, and/or metallic beads”.).

Re Claim 19, the combination of Hamm and Xu teaches:
The weighted blanket of claim 15 (detailed with respect to claim 15). 
Hamm further teaches:
wherein the number of zones is in the range of two zones to ten zones (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.).
Re Claim 20, the combination of Hamm and Xu teaches:
The weighted blanket of claim 15 (detailed with respect to claim 15). 
Hamm further teaches:
wherein the fabric includes natural fibers, synthetic fibers, or a combination of natural and synthetic fibers (at least [0022] “cellulose as filling material as well as a shell of lycocell or cotton”.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673           

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673